UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended September 30, 2011 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-173163 GOLD SWAP INC. (Exact name of small business issuer as specified in its charter) Nevada (State of incorporation) 27-3046338 (IRS Employer ID Number) c/o Melvin Schlossberg Gold Swap Inc. 72 Pond Road Woodbury, New York 11797 (Address of principal executive offices) 516-857-0980 (Issuer's telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filero Non-accelerated filero Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registration was required to submit and post such files). YesoNox As of November 10, 2011,30,631,200 shares of common stock, par value $0.001 per share, were outstanding. TABLE OF CONTENTS Page PART I Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3 Quantitative and Qualitative Disclosures About Market Risk 16 Item 4 Controls and Procedures 16 PART II Item 1. Legal Proceedings 17 Item IA. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 17 Item 4. Removed and Reseed 17 Item 5. Other Information 17 Item 6. Exhibits 17 PART I FINANCIAL INFORMATION Item 1.Financial Statements. Gold Swap Inc. (A Development Stage Company) Financial Statements September 30, 2011 (Unaudited) CONTENTS Page(s) Balance Sheets – September 30, 2011 (unaudited) and December 31, 2010 1 Statements of Operations – Three and nine months ended September 30, 2011, July 13, 2010 (Inception) to September 30, 2010 and July 13, 2010 (Inception) to September 30, 2011 (unaudited) 2 Statement of Stockholders’ Equity – Nine months ended September 30, 2011 and July 13, 2010 (Inception) to September 30, 2011 (unaudited) 3 Statements of Cash Flows – Nine months ended September 30, 2011, July 13, 2010 (Inception) to September 30, 2010 and July 13, 2010 (Inception) to September 30, 2011 (unaudited) 4 Notes to Financial Statements (unaudited)
